DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on August 27, 2020 has/have been acknowledged and is/are being considered by the Examiner.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of all applications referred to therein.  
Appropriate correction is required.
Claim Objections
Claim 32 objected to because of the following informalities:  in line 2, it is believed the phrase “receiver a touch” should read “receive a touch”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 21 recites the limitation "the light that intersects the viewing component" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "compute the physiological parameter of the user using the first portion of the light" in lines 17-18. However, the processor does not receive the first portion of the light, but rather receives a signal based on the light detector receiving the first portion of the light. It is therefore unclear how the physiological parameter is to be computed.
Claim 22 recites the limitation "the light emitter comprises a light receiving surface" in line 2. It is unclear from the claim what is required, as it is unknown why a light emitter would comprise a light receiving surfaces. It is unclear if the claim intended to recite that the light detector comprises a light receiving surface or if there was something else intended for the claim. For the purposes of this communication, this limitation is being interpreted to mean that the light detector comprises a light receiving surface.
Claim 25 recites the limitation “wherein the preset viewing angle: prevents light from a first tissue layer from reaching the light detector; and allows light from a second tissue layer, deeper than the first tissue layer, to reach the light detector” in lines 1-4. Such a recitation further limits something, “the preset viewing angle”, that is not positively recited. As such, the metes and bounds of the claim are unclear. In order to overcome this rejection, it is suggested that the claim recite an aspect of the device.
Claim 27 recites the limitation "the light that has interacted with the skin of the user" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "compute the physiological parameter of the user using the greater of the first strength or the second strength" in lines 8-9. The metes and bounds of the claim are unclear, as the claim appears to require using the strength signal itself to compute the physiological signal rather than using the strength to determine which signal is to be processed, 
Claim 30 recites the limitation "the light that has interacted with the skin of the user" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "a user" in line 5. It is unclear if this is the same or a different user as that previously recited in the claim.
Claim 37 recites the limitation "the light that has interacted with the skin of the user" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation “wherein the preset viewing angle for each light detector in the array of light detectors is based on a position of the respective light detector relative to the light emitter” in lines 1-3. Such a recitation further limits something, “the preset viewing angle”, that is not positively recited. As such, the metes and bounds of the claim are unclear. In order to overcome this rejection, it is suggested that the claim recite an aspect of the device.
Claim 39 recites the limitation “wherein the preset viewing angle for each light detector is different” in lines 1-2. Such a recitation further limits something, “the preset viewing angle”, that is not positively recited. As such, the metes and bounds of the claim are unclear. In order to overcome this rejection, it is suggested that the claim recite an aspect of the device.
Claim 40 recites the limitation “wherein the preset viewing angle of each light detector is configured such that the first portion of the light received by each light detector is from substantially the same tissue depth” in lines 1-3. Such a recitation further limits something, “the preset viewing angle”, that is not positively recited. As such, the metes and bounds of the claim are unclear. In order to overcome this rejection, it is suggested that the claim recite an aspect of the device.
Claim 40 recites the limitation “the same tissue depth” in line 3. There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 recites “wherein the angle of the multiple slats corresponds to the preset viewing angle” while claim 22 from which claim 23 depends recites “the multiple slats are oriented at the preset viewing angle with respect to the light receiving surface”. It appears that claim 23 is reciting the same thing as that which is recited in claim 22 and, therefore, claim 23 is not considered to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-25, 27, 30, and 35-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kintz et al. (U.S. 2014/0364707), herein Kintz. Regarding claim 21, Kintz discloses a wearable device 10/32/60/210/310/410 for monitoring a physiological parameter of a user, comprising: a housing (each of the devices shown in the figures shows a housing, which is the outer components of those devices); a light emitter 18/218/318/426 positioned within the housing and configured to emit light towards a skin of the user when the housing is worn by the user (see Figures 1 and 9-11, and paragraphs [0036], [0062], [0064], and [0065]); a light detector 16/20/216/220/222/224/316/320/322/324/428A-E positioned within the housing and located at a separation distance from the light emitter (see Figures 1 and 9-11, and paragraphs [0036], [0062], [0064], and [0065]); a viewing component 24/26/62/64 coupled to the light detector and configured to: allow a first portion of the light that intersects the viewing component at a preset viewing angle .
Regarding claim 22, Kintz discloses that the light control film 26/62/64 are micro-louver privacy films, which include multiple slats like a Venetian blind (see paragraphs [0048] and [0056]) and therefore, it is submitted that Kintz discloses that the light emitter comprises a light receiving surface; the viewing component comprises multiple slats; and the multiple slats are oriented at the preset viewing angle with respect to the light receiving surface.
Regarding claim 23, Kintz discloses that the angle of the multiple slats corresponds to the preset viewing angle (see paragraphs [0048] and [0056]).
Regarding claim 24, Kintz discloses that the multiple slats are positioned over an entirety of the light receiving surface (can be seen in Figures 2 and 6 where the film layers 26/62/64 are shown over an entirety of the light receiving surface 16).
Regarding claim 25, it is respectfully submitted that the claim limitations fail to further define the claimed device over those of the prior art as such limitations are directed to an angle rather than being directed to any structural aspect of the device. 
Regarding claim 27, Kintz discloses that the light detector is a first light detector; the separation distance is a first separation distance; and the wearable device comprises a second light detector positioned within the housing and configured to detect the light that has interacted with the skin of the user, the second light detector positioned at a second separation distance from the light emitter (see Figure 11 where multiple light detectors and light emitters are positioned).
Regarding claim 30, Kintz discloses a wearable device 10/32/60/210/310/410 for detecting a physiological parameter of a user, comprising: a housing (each of the devices shown in the figures shows a housing, which is the outer components of those devices); a light emitter 18/218/318/426 coupled with the housing and configured to emit light towards a skin of the user when the wearable device is contacting the user (see Figures 1 and 9-11, and paragraphs [0036], [0062], [0064], and [0065]); a light detector 16/20/216/220/222/224/316/320/322/324/428A-E coupled with the housing and operative to detect the light that has interacted with the skin of the user (see Figures 1 and 9-11, and paragraphs [0036], [0062], [0064], and [0065]); a viewing component 24/26/62/64 coupled to a light receiving surface of the light detector and configured to prevent a portion of the light that is outside a preset viewing angle from reaching the light detector (see paragraphs [0047], [0048], [0056], and [0057]); and a processor positioned within the housing and configured to: receive a signal from the light detector based on a detected portion of the light; and determine the physiological parameter of the user based on the signal (see paragraphs [0042] and [0055]).
Regarding claim 35, Kintz discloses that the light control film 26/62/64 are micro-louver privacy films, which include multiple slats like a Venetian blind (see paragraphs [0048] and [0056]) and therefore, it is submitted that Kintz discloses that the viewing component comprises multiple slats coupled with the light receiving surface of the light detector; and the multiple slats are oriented at an angle with respect to the light receiving surface.
Regarding claim 36, Kintz discloses that the angle of the multiple slats corresponds to the preset viewing angle (see paragraphs [0048] and [0056]).
Regarding claim 37, Kintz discloses a wearable device 10/32/60/210/310/410 for monitoring a physiological parameter of a user, comprising: a housing (each of the devices shown in the figures shows a housing, which is the outer components of those devices); a light emitter 18/218/318/426 coupled to the housing and operative to emit light toward a skin of the user when the wearable device is worn by a user (see Figures 1 and 9-11, and paragraphs [0036], [0062], 
Regarding claims 38-40, it is respectfully submitted that the claim limitations fail to further define the claimed device over those of the prior art as such limitations are directed to an angle rather than being directed to any structural aspect of the device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26, 31, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kintz (U.S. 2014/0364707, cited above) in view of Lee et al. (U.S. 2016/0022220). Kintz discloses the invention substantially as claimed, including a light receiving surface (whatever surface where light is received) but fails to disclose a band coupled to the housing operative to wrap around a portion of the user to position the light receiving surface against the skin of the user or a touch screen operative to display a visual output indicative of the physiological parameter of the user. Lee teaches a wearable device 100 including a light emitter 201, light detectors 202a-d, a wrist band 110 operative to wrap around a portion of the user to position the light receiving surface against the skin of the user and a touch screen 124 operative to display a visual output indicative of the physiological parameter of the user (see Figures 1A and 2A-F). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kintz to include a band coupled to the housing operative to wrap around a portion of the user to position the light receiving surface against the skin of the user or a touch screen operative to display a visual output indicative of the physiological parameter of the user, KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).

Claims 21-27 and 30-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2016/0022220, cited above) in view of Kintz (U.S. 2014/0364707, cited above). Regarding claims 21, 30, and 37, Lee discloses a wearable device 100 for monitoring a physiological parameter of a user, comprising: a housing 101 (see Figure 1A); a light emitter 201/211a-d/240 positioned within the housing and configured to emit light towards a skin of the user when the housing is worn by the user (see Figures 2A-F and 3A and paragraphs [0046] and [0050]); a light detector/array of light detectors 202a-d/212/230 positioned within the housing and located at a separation distance from the light emitter (see Figures 2A-F and 3A and paragraphs [0046] and [0050]); a viewing component 231 coupled to the light detector (see Figures 2A-F and paragraph [0045]); and a processor 222 positioned within the housing and configured to: receive a signal from the light detector based on the light detector receiving the first portion of the light; and compute the physiological parameter of the user using the first portion of the light (see Figure 3A and paragraph [0058]). Lee further discloses that the light pass-through sections 231 typically have a protective layer which passes light at predetermined wavelengths, but fails to disclose that the viewing component is configured to: allow a first portion of the light that intersects the viewing component at a preset viewing angle to pass to the light detector; and block a second portion of the light that intersects the viewing component at angles other than the preset viewing angle, wherein the preset viewing angle is based at least in part on the separation distance. Kintz teaches a wearable device 10/32/60/210/310/410 comprising: a light emitter 18/218/318/426 (see Figures 1 and 9-11, and paragraphs [0036], [0062], [0064], and [0065]); a light detector 16/20/216/220/222/224/316/320/ 322/324/428A-E located at a separation distance from the light emitter (see Figures 1 and 9-11, and paragraphs [0036], [0062], [0064], and [0065]); and a viewing KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claims 22 and 35, Kintz teaches that the light control film 26/62/64 are micro-louver privacy films, which include multiple slats like a Venetian blind (see paragraphs [0048] and [0056]) and therefore, it is submitted that Kintz discloses that the light emitter comprises a light receiving surface; the viewing component comprises multiple slats; and the multiple slats are oriented at the preset viewing angle with respect to the light receiving surface.
Regarding claims 23 and 36, Kintz teaches that the angle of the multiple slats corresponds to the preset viewing angle (see paragraphs [0048] and [0056]).
Regarding claim 24, Lee discloses that light past-through sections have a protective covering over their entirety (see paragraph [0045]) and, thus, it is submitted that the replacement 
Regarding claim 25, it is respectfully submitted that the claim limitations fail to further define the claimed device over those of the prior art as such limitations are directed to an angle rather than being directed to any structural aspect of the device.
Regarding claim 26, Lee discloses a band 110 coupled with the housing, wherein: the light detector comprises a light receiving surface; and the band is operative to wrap around a portion of the user to position the light receiving surface against the skin of the user (see Figure 1A and paragraph [0036]).
Regarding claim 27, Lee discloses that the light detector is a first light detector; the separation distance is a first separation distance; and the wearable device comprises a second light detector positioned within the housing and configured to detect the light that has interacted with the skin of the user, the second light detector positioned at a second separation distance from the light emitter (see Figures 2A-F where multiple light detectors and light emitters are positioned).
Regarding claim 31, Lee discloses a touch screen 124, wherein the touch screen is operative to display a visual output indicative of the physiological parameter of the user (see Figure 1A and paragraph [0038]).
Regarding claim 32, Lee discloses that the touch screen is operative to receive a touch input from the user; and in response to receiving the touch input, the wearable device is configured to determine the physiological parameter of the user (see paragraph [0037]).
Regarding claim 33, Lee discloses that the physiological parameter is heart rate (see Abstract).
Regarding claim 34, Lee discloses a band 110 coupled to the housing, wherein: the band is configured to position a first portion of the housing against the skin 134 of the user; the light 
Regarding claims 38-40, it is respectfully submitted that the claim limitations fail to further define the claimed device over those of the prior art as such limitations are directed to an angle rather than being directed to any structural aspect of the device.
Allowable Subject Matter
Claims 28 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792